UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4538


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALLEN WENDELL MCNEIL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00436-D-1)


Submitted: October 28, 2020                                 Decided: November 10, 2020


Before GREGORY, Chief Judge, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allen Wendell McNeil entered guilty pleas to possession with intent to distribute

marijuana, 21 U.S.C. § 841(a)(1), (b)(1)(D) (Count 1); possession of a firearm in

furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i) (Count 2); and

possession of a firearm as a felon, 18 U.S.C. §§ 922(g)(1), 924(a)(2) (Count 3). The district

court sentenced McNeil to concurrent terms of 54 months on Counts 1 and 3 and imposed

on Count 2 the mandatory minimum of five years, to be served consecutively, for a total

term of incarceration of 114 months. On appeal, McNeil challenges the substantive

reasonableness of his sentence. We affirm.

       We review a criminal sentence imposed by a district court for reasonableness “under

a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41, 51

(2007).    This review entails consideration of both the procedural and substantive

reasonableness of the sentence. * Id. at 51. If the district court did not procedurally err, we

then assess the substantive reasonableness of the sentence. Id. Substantive reasonableness

review takes into account “the totality of the circumstances to see whether the sentencing

court abused its discretion in concluding that the sentence it chose satisfied the standards

set forth in § 3553(a).” United States v. Arbaugh, 951 F.3d 167, 176 (4th Cir. 2020)

(internal quotation marks omitted), cert. denied, __ S. Ct. __, No. 20-5026, 2020 WL



       *
         We must review the procedural reasonableness of a sentence before considering
its substantive reasonableness, even when the parties do not raise a procedural challenge.
United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). The record discloses that
the sentence is procedurally reasonable.

                                              2
5883437 (U.S. Oct. 5, 2020). “Any sentence that is within . . . a properly calculated

Guidelines range is presumptively reasonable. Such a presumption can only be rebutted

by showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation

omitted). “[D]istrict courts have extremely broad discretion when determining the weight

to be given each of the § 3553(a) factors.” United States v. Jeffery, 631 F.3d 669, 679 (4th

Cir. 2011).

       McNeil contends that the district court did not adequately take into account his

difficult upbringing and the length of his prior sentences for his state convictions, and he

asserts that a sentence below the Sentencing Guidelines range would have “been sufficient,

but not greater than necessary.” 18 U.S.C. § 3553(a). McNeil’s arguments amount to a

disagreement with the weight the district court gave each of the § 3553(a) factors. We have

reviewed the record and conclude that the district court did not abuse its discretion in

balancing the § 3553(a) factors or in arriving at the chosen sentence. McNeil has failed to

overcome the presumption of reasonableness.

       Accordingly, we affirm the criminal judgment. We deny McNeil’s motion to file a

pro se supplemental brief. See United States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th

Cir. 2011). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED



                                             3